Citation Nr: 0032212	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, with right radiculopathy due 
to scalens anticus syndrome, right, major, currently 
evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to May 
1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied increased the evaluation 
for scalens anticus syndrome from non-compensable to 20 
percent.  Thereafter in a June 2000 rating, the disability 
was recharacterized as degenerative disc disease of the 
cervical spine, with right radiculopathy due to scalens 
anticus syndrome, right, major, and the evaluation was 
increased to 40 percent disabling.  Diagnostic Code 5293 was 
utilized to support the increase.  

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  
With that principle in mind, the Board regards the informal 
hearing presentation to raise a claim of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities.  Because that 
issue is not properly before the Board on this appeal, it is 
hereby referred to the RO for appropriate action.


REMAND

Scalenus anticus syndrome was identified in service, and the 
veteran also reported injuring his right shoulder and neck in 
service.  At May 1998 and August 1998 VA examinations, the 
veteran complained of continued right shoulder pain radiating 
into the right arm, brought on by using the right arm.  He 
was unable to complete full range of motion.  Pain was 
associate with swelling of the arm and right side of the 
cheat.  There was no numbness or tingling.  Motor examination 
confirmed that he was unable to raise his right arm above his 
head.  He was unable to extend at the shoulder and elbow 
joints on the right.  Strength was 4/5 in the biceps and in 
the shoulder rotators.  Tone and bulk were normal.  Deep 
tendon reflexes were +2 on the left and +3 on the right.  The 
examiner commented that the veteran had an upper motor neuron 
lesion involving the right side of the body.  The examiner 
also commented that the "increased reflexes were dramatic 
and shows a sign of true neurologic disease."  The veteran 
was to have been afforded a MRI, but he was unable because of 
his size.  A CAT scan showed degenerative disc disease with 
osteophytes, disc space narrowing and neural foraminal 
osteophytes at C-5, C-6 and C-7. 

The veteran was afforded a follow-up examination in October 
1998.  The veteran demonstrated a minimum amount of neck 
guarding.  Cervical range of motion was 55 degrees in flexion 
/ 33 degrees.  Pain was elicited primarily on lateral bending 
and on right rotation in the right side of the right upper 
trapezius.  There was no change with cervical compression.  
Tenderness to palpation was present in the right upper 
trapezius and right para cervical muscles with spasm.  
Rehabilitation potential was regarded F at best due to 
chronic nature of the veteran's pain.  In April 2000, a VA 
physician opined that the veteran's significant cervical 
spine degenerative joint disease was related to the veteran's 
scalens anterior syndrome and right sided scalenus anticus.  
Right upper extremity complaints were also related.

The veteran's disability on appeal manifests by some 
impairment of range of motion of the cervical spine, right 
arm, and right forearm.  In fact, the restricted ranges of 
motion appear to be the principal manifestations of the 
overall disability.  The Board is of the opinion that the 
veteran's impairment may be rated alternatively under various 
diagnostic codes that reflect on limitation of motion.  
Whether the result would be to provide the veteran with a 
higher combined rating than he might get utilizing only 
DC5293 is a matter for the Board's consideration.

Under the circumstances, the Board is of the opinion that an 
additional examination is indicated to identify the 
limitation of motion affecting the cervical spine and the 
right upper extremity.  To ensure that VA has met its duty to 
assist the appellant in developing the facts pertinent to the 
claim, the case is REMANDED to the RO for the following 
development:  

1.  The veteran should be afforded a VA 
medical examination to ascertain the 
limitation of motion affecting the 
cervical spine and right arm and forearm.  
All pertinent range of motion studies are 
to be accomplished.  The claims folder 
must be made available to and reviewed by 
the examiner prior to completing the 
requested examination report.  

In accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion of the cervical 
spine and components of the right upper 
extremity.  If the veteran describes 
flare-ups of pain, the examiner must 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up 
that fact must be so stated.  A complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

2.  Thereafter, the RO should 
readjudicate the issue increased 
evaluation for the impairment affecting 
the cervical spine and right upper 
extremity.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

No action is required by the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

